Roberts, J.
The leading question submitted by the court to the jury was whether or not the mule’s eyes were permanently defective at the time of the exchange. This was the true issue in the case under the pleadings and proof. We do not think there was any part of the charge calculated to mislead the jury, in the consideration of this question. There could be no dispute about any other question in the case. . Upon the point mainly in dispute the evidence was conflicting. The preponderance is perhaps against the verdict, but not to that extent, which would justify this court in pronouncing the judgment erroneous. There was evidence in favor of the verdict which warranted the jury in finding it. It cannot, therefore, be said to be a verdict without sufficient evidence to sustain it.
Judgment affirmed.